DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01-11-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 02-10-2022 have been fully considered but they are not persuasive. Applicant argues that the Office failed to establish a prima facie case for obviousness and do not  teach the two distinct elements for obvious determination: (a) motivation and (b) reasonable expectation of success. Applicant further argues that the cited prior art fails to teach how to achieve good combination of low-temperature power performance and high-temperature storage performance of the battery and there is no motivation to combine the features disclosed in Lim and Konishi. Examiner respectfully disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Lim teaches a lithium secondary battery that comprises a positive electrode including an active material layer coated on a current collector (aluminum foil) (paragraphs 45, 53). Lim does not specifically disclose that the aluminum foil has a content of element copper atom as an impurity per unit area from 0.009 g/m2 to 0.021 g/m2, however, Konishi teaches an aluminum foil as the current collector for a battery, wherein the aluminum foil comprises 10 - 100 ppm by weight of copper and it would have been obvious to one of ordinary skill in the art to form an aluminum foil having such copper impurities before the effective filing date of the claimed invention because such perforated aluminum foil has high strength and improved conductivity (see Abstract). 
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).
The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine 
Applicant’s arguments are still not persuasive for reasons made herein and of record. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No 2017/0309960 hereinafter Lim in view of WO 2011/004777 A1 hereinafter Konishi [cited in IDS filed 05-14-2021]. 
Regarding Claim 1, Lim teaches a lithium secondary battery comprising: a positive electrode; a negative electrode; an electrolyte solution; and a separator (paragraphs 43-44), wherein the positive electrode comprises an active material layer coated on a current collector (aluminum foil) (paragraphs 45, 53), and the electrolyte solution comprises a first lithium salt, a second lithium salt, and a phosphate compound containing an unsaturated bond as the additive (paragraphs 21-25). Lim further teaches that the lithium salt includes a fluorine-containing sulfonimide lithium salt [i.e. LiFSI] and the ratio of the first lithium salt to the second lithium salt is 1:6 to 1:9 (paragraphs 26-28). 
Lim does not specifically disclose that the aluminum foil has a content of element copper atom as an impurity per unit area from 0.009 g/m2 to 0.021 g/m2. 
However, Konishi teaches an aluminum foil as the current collector for a battery, wherein the aluminum foil comprises 10 - 100 ppm by weight of copper (see Abstract). 
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so.” (see MPEP § 2143, G). As shown above, the combination of Lim and Konishi teaches a current collector (aluminum foil) for a lithium secondary battery, wherein the aluminum foil has impurities such copper and is included in an amount of 10 - 100 ppm by weight. 
Regarding Claims 2-4, the combination teaches a phosphate compound containing an unsaturated bond as the additive (paragraphs 21-25) and the additive is expected to have reduction potential in the electrolyte ranging from 1.2 V to 0.6 V. The electrolyte solution is also expected to have similar infiltration coefficient on the surface of the positive electrode and viscosity. 
Regarding Claim 5, the combination teaches that the fluorine-containing sulfonimide lithium salt is LiFSI (paragraph 27). 
Regarding Claims 6-8, the combination teaches a phosphate compound containing an unsaturated bond as the additive (paragraphs 21-25). 
Regarding Claim 9, the combination teaches that relative to total weight of the electrolyte, mass percentage of the additive A is from 0.1 wt% to 5 wt% (paragraph 34).

Regarding Claim 11, the combination teaches that the positive electrode comprises a positive electrode active material comprising lithium complex oxide (paragraph 46). 
Regarding Claims 12-14, the combination teaches a device and battery pack comprising the lithium secondary battery (paragraph 3). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729